Citation Nr: 0705758	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  96-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (TB).

2.  Entitlement to service connection for bronchitis claimed 
as secondary to tobacco use.

3.  Entitlement to service connection for asthma claimed as 
secondary to tobacco use.

4.  Entitlement to service connection for hypertension 
claimed as secondary to tobacco use.

(The issues of entitlement to service connection for a heart 
disorder to include as due to smoking and to compensation 
under the provisions of 38 U.S.C.A. § 1151 for bladder 
problems, urinary tract problems, allergies, weak joints, 
sinus drainage, bone loss or lack of strength, loss of smell 
and taste, hearing problems, blurred vision, hoarseness, 
change in skin color, thumping/racing heart, hair loss, poor 
speech, poor memory, sore neck, occasional numbness in back, 
sneezing, and pain from chest to mid-back will be the subject 
of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 13, 1951 to 
February 8, 1952.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in July 
1995 and December 1998 issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
In a July 1995 rating decision, the RO denied the veteran's 
claim for service connection for pulmonary TB after finding 
that new and material evidence had been submitted to reopen 
the claim (which had been denied in a final Board decision in 
April 1983 and again in a final rating decision in June 
1984).  In a December 1998 rating decision, the RO denied the 
veteran's claims for service connection for bronchitis, 
asthma, and hypertension, claimed as secondary to smoking, as 
not well grounded.  In July 1996 and June 1999, the veteran 
testified at RO hearings.  Copies of these transcripts have 
been associated with the claims file.

In a March 2000 decision, the Board denied service connection 
for pulmonary TB on a de novo basis rather than on the issue 
of whether new and material evidence had been submitted to 
reopen the claim.  In addition, the Board denied service 
connection for bronchitis, asthma, and hypertension, 
secondary to tobacco use in service, as not well grounded.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2001, the parties filed a Joint Motion for Remand 
and to Stay Further Proceedings (Joint Motion).  By Order 
entered in March 2001, the Court granted this motion, vacated 
the March 2000 Board decision, and remanded that case to the 
Board for readjudication and disposition consistent with the 
Joint Motion and the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 14. Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006)).

In a January 2002 decision, the Board determined that new and 
material evidence had been submitted and reopened the 
veteran's claim for service connection for pulmonary TB, and 
remanded the case for a de novo review and further 
development of all issues on appeal.  In May 2003, the case 
was remanded again for further development.  The case now is 
before the Board for additional appellate consideration.

The issues of entitlement to service connection for a heart 
disorder to include as due to smoking and to compensation 
under the provisions of 38 U.S.C.A. § 1151 for bladder 
problems, urinary tract problems, allergies, weak joints, 
sinus drainage, bone loss or lack of strength, loss of smell 
and taste, hearing problems, blurred vision, hoarseness, 
change in skin color, thumping/racing heart, hair loss, poor 
speech, poor memory, sore neck, occasional numbness in back, 
sneezing, and pain from the chest to mid-back will be 
addressed by a separate Board decision, since the veteran has 
a different representative in these appeals, the American 
Legion.  

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  Pulmonary TB was neither reported by the veteran nor 
found by the examiner when the veteran was examined for entry 
into service on August 13, 1951; a chest X-ray study was not 
conducted at that time.

2.  Chest X-ray studies on August 17 and August 27, 1951 
revealed pulmonary TB.  The veteran was discharged from 
service due to that disability.

3.  Clear and unmistakable evidence demonstrates that the 
veteran's pulmonary TB existed prior to his entry into 
military service.

4.  Clear and unmistakable evidence demonstrates that the 
veteran's TB did not permanently increase in severity during 
service.  

5.  There is no competent medical evidence of a current 
diagnosis of bronchitis.

6.  There is no competent medical evidence of a current 
diagnosis of asthma.


CONCLUSIONS OF LAW

1.  The veteran's pulmonary TB clearly and unmistakably 
existed prior to his entry into military service and the 
presumption of soundness at induction is rebutted.  38 
U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006) ; 38 C.F.R. §§ 3.306(b), 3.370, 3.374 (2006).

2.  The veteran's preexisting pulmonary TB was not aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.306(b), 3.307, 3.309 
(2006).

2.  Claimed bronchitis attributed to nicotine dependence was 
not incurred in, or aggravated by, service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  Claimed asthma attributed to nicotine dependence was not 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, a 
private physicians' statements, hearing transcripts, and lay 
statements -- is adequate for determining whether the 
criteria for service connection for TB, bronchitis, and 
asthma have been met.  In compliance with the Board's January 
2002 and May 2003 remands, the veteran was asked to identify 
health care providers and to sign authorizations for release 
of information in letters.  He indicated that he was treated 
by VA and that those records were in the claims file.  In a 
May 2003 response, the Social Security Administration 
indicated that the veteran's records had been destroyed.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994).  Collectively, in 
letters dated in December 2000, February 2002, May 2003, and 
June 2006, VA satisfied VA's notice requirements under the 
holding in Pelegrini, supra.  In June 2005 and April 2006, 
the veteran was examined and the examiners provided the 
requested etiology opinions as amended in May 2006.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's service-
connection claim, which VA has not sought.  In October 2005 
and June 2006, VA readjudicated the appeal and issued 
supplemental statements of the case (SSOCs).  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's January 2002 and May 2003 remands with 
regard to the issues discussed in this decision.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
a June 2006 letter, the veteran was provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection 
was granted on appeal.  With regard to service connection for 
pulmonary TB, asthma and bronchitis, since these claims are 
being denied, there can be no possibility of any prejudice to 
the claimant under the holding in Dingess.  

In July 1996 and June 1999, the veteran testified at RO 
hearings.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his service-connection claims.  In light 
of the above, the Board finds that there has been no 
prejudice to the appellant in this case that would warrant 
further notice or development, his procedural rights have not 
been abridged, and the Board will proceed with appellate 
review on three issues discussed in this decision.   See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

The veteran contends that he has pulmonary TB that he 
incurred in service, or, alternatively, if found to have 
preexisted service, was aggravated in service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases to a degree of 10 percent 
or more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  A veteran who 
served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2006).  See also 
VAOPGCPREC 3-2003.

VA Regulations provide specific requirements as to the nature 
and extent of proof necessary to establish service connection 
for pulmonary TB.  See Murillo v. Brown, 9 Vet. App. 322 
(1996).  Regarding active disease, X-ray evidence alone may 
be adequate for grant of direct service connection for 
pulmonary TB.  When under consideration, all available 
service department films and subsequent films will be secured 
and read by specialists at designated stations who should 
have a current examination report and X-ray.  Resulting 
interpretations of service films will be accorded the same 
consideration for service-connection purposes as if 
clinically established, however, a compensable rating will 
not be assigned prior to establishment of an active condition 
by approved methods.  38 C.F.R. § 3.370(a) (2006).

Regarding inactive disease, where the veteran was examined at 
time of entrance into active service but X-ray was not made, 
or if made, is not available and there was no notation or 
other evidence of active or inactive reinfection type 
pulmonary TB existing prior to such entrance, it will be 
assumed that the condition occurred during service and direct 
service connection will be in order for inactive pulmonary TB 
shown by X-ray evidence during service in the manner 
prescribed regarding active disease, unless lesions are first 
shown so soon after entry on active service as to compel the 
conclusion, on the basis of sound medical principles, that 
they existed prior to entry on active service.  38 C.F.R. § 
3.370(b).

In addition to the criteria pertaining to direct service 
connection, see 38 U.S.C.A. § 1110, special presumptive 
provisions provide that if TB becomes manifest to a degree of 
10 percent within 3 years of separation from service, the 
disease will be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Evidence of activity on comparative 
study of X-ray films showing pulmonary TB within the 3-year 
presumptive period will be taken as establishing service 
connection for active pulmonary TB subsequently diagnosed by 
approved methods but service connection and evaluation may be 
assigned only from the date of such diagnosis or other 
evidence of clinical activity.  38 C.F.R. § 3.371 (2006).  
See also 38 C.F.R. §§ 3.372, 3.374 (2006); Salong v. Brown, 7 
Vet. App. 130 (1994).

Service department diagnosis of active pulmonary TB will be 
accepted unless a board of medical examiners, Clinic Director 
or Chief, Outpatient Service certifies, after considering all 
the evidence, including the favoring or opposing TB and 
activity, that such diagnosis was incorrect.  Diagnosis of 
active pulmonary TB by VA medical authorities as the result 
of examination, observation, or treatment will be accepted 
for rating purposes.  Diagnosis of active pulmonary TB by 
private physicians on the basis of their examination, 
observation or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active TB based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374.

In this case, the veteran's service medical records reflect 
that, when he was examined for entry into service on August 
13, 1951, pulmonary TB was neither reported by the veteran 
nor found by the examiner.  His respiratory system was noted 
to be normal on physical examination, but a chest X-ray study 
was not done at that time.  Thus, the veteran is entitled to 
the presumption of soundness at induction.  Chest X-ray 
studies completed on August 17 and 27, 1951, reflected the 
presence of pulmonary TB.  The veteran also reported that he 
had had substernal chest pain of one year's duration.  Since 
the pulmonary TB was found only a few days after the 
veteran's entry into active service, it is clear that that 
condition existed prior to his entry into service.  The fact 
that Dr. E. P. T. reported, in an April 1995 statement, that 
he had not treated the veteran for pulmonary TB prior to 
service would not negate the presence of that condition 
before service.  Likewise, the statements by the veteran's 
former associates that the veteran had been in good health 
prior to service would not establish the absence of pulmonary 
TB before service since those individuals were untrained in 
medicine.  Thus, the only remaining question for 
consideration is whether the preexisting pulmonary TB was 
aggravated during service.

A report of a board of medical survey reflects that on August 
17, 1951, a routine chest X-ray, followed by a chest X-ray on 
August 27, 1951, reflected an area of infiltration in the 
right apex.  A routine tuberculin skin test, on August 17, 
1951, was positive.  On August 27, 1951, he was admitted to 
the sick list at the U.S. Naval training center with a 
diagnosis of active pulmonary TB, minimal.  His only 
complaint was intermittent substernal pain of one year's 
duration.  There was a history of contact with his 
stepfather, who died one year previously from pulmonary TB.  
On August 27, 1951, he was transferred to the U.S. Naval 
Hospital in San Diego.  A Kahn test was negative and sputum 
was negative for acid-fast bacilli on smear and culture.  A 
chest X-ray on September 13, 1951 revealed a patchy, mixed 
lesion in the right apex with calcified nodules in both hilar 
areas.  On October 26, 1951, a bronchoscopy was performed 
with negative findings.  Serial X-rays of the chest showed no 
change in the pulmonary pathology.  In spite of the negative 
bacteriology, the condition was clinically pulmonary TB and, 
in light of the veteran's age and the character of the X-ray 
lesion, had to be considered active.  It was the opinion of 
the medical board that the condition clearly existed prior to 
the veteran's enlistment and that it was not aggravated by 
service.  He was considered to be permanently unfit for 
service.  A considerable period of specialized hospital care 
was anticipated.  It was recommended that he be discharged 
from service.

The veteran was hospitalized at the Downey VA Medical Center 
from February 1 to June 1, 1952.  On admission to the San 
Diego Naval Hospital in August 1951, his only complaint had 
been occasional intermittent episodes of dull, substernal 
pain and occasional transient loss of voice while singing.  
His episodes of substernal discomfort were of about one 
year's duration and his transient loss of voice had lasted 
about six months.  The veteran reported that his stepfather 
had died of TB about one year before the lesion had been 
discovered.  Prior to enlistment in the Navy, the veteran had 
been told that he had a suspicious spot on his X-ray and was 
advised to have a follow-up examination, but did not.

On admission to the VA hospital, physical examination showed 
that the veteran was well developed and well nourished, and 
he appeared to be in good health.  Physical examination of 
the chest showed it to be symmetrical with no respiratory 
lag.  Physical examination of the lungs showed no change upon 
percussion from normal resonance, tactile fremitus, breath 
sounds or voice sounds.  Auscultation revealed no rales.  The 
remainder of the physical examination was within normal 
limits.  An X-ray study of the chest in February 1952 showed 
a fine, feathery type of infiltration involving the right 
upper chest area.  These findings were interpreted as 
consistent with a moderate amount of fibrotic type of 
pulmonary TB involving the right upper chest area.  
Subsequent chest X-ray studies revealed no changes.  The 
veteran was placed on bedrest and given the usual diagnostic 
work-up.  He was given a diagnosis of chronic pulmonary TB, 
reinfection type, moderately advanced, activity to be 
determined.  After a case review on April 29, 1952 and, in 
view of no change in serial X-rays, clinical improvement and 
negative bacteriology of cultures, it was the opinion of the 
TB staff that the veteran should be place in Group V 
activity.  He was later transferred to the ambulatory ward.  
His hospital course was uneventful until June 1, 1952, when, 
after failure to return from a leave of absence, he was 
discharged from the hospital with a diagnosis of chronic 
pulmonary TB, reinfection type, moderately advanced, inactive 
(4 months) IV.

The veteran was again hospitalized by the VA from May to 
August 1961 complaining of "swollen glands" of 6 to 8 weeks' 
duration.  He also complained of a chronic sore throat and 
recent hoarseness.  Chest X-rays showed some apical capping 
on the right suggestive of an old disease but no active 
disease was noted.  The final diagnoses were lymphadenitis 
due to TB and apical granuloma with retained roots.

The veteran was examined by the VA in February 1962.  On 
special chest examination, various findings were recorded.  
The diagnoses included chronic pulmonary TB, minimal, 
inactive for 10 years.

The veteran was again hospitalized by the VA from August 1967 
to April 1968.  At discharge the diagnoses included pulmonary 
TB, moderately advanced, quiescent.  When the veteran was 
hospitalized by the VA in June 1969 his pulmonary TB was 
reported to be inactive.

At a July 1996 RO hearing, the veteran testified that the 
record was incorrect in noting that he was exposed to TB from 
his stepfather prior to service.  The veteran stated that he 
had not stayed with his stepfather, but had lived in his own 
apartment.  In addition, the veteran testified that his 
stepfather's death certificate shows that he did not die from 
TB.  When the veteran's representative asked him if his 
stepfather actually had had TB, the veteran's response was "I 
didn't see it on the record at all."  The veteran further 
testified that at the time he was examined and accepted into 
service, he had no symptoms of active TB.  The veteran 
acknowledged at the hearing that Dr. E. P. T. had not been 
his treating physician, had examined him once prior to his 
enlistment examination into the military, and had indicated 
that he had no problems that would cause him not to be able 
to enter active service.  The veteran stated that no X-rays 
were taken at that examination.  In addition, the veteran 
also acknowledged that, prior to service, he had been treated 
at City Hospital (which later became General Hospital, which 
then became Wishard Hospital) and was told that he had scars 
either from pneumonia or TB.  He did not go back for follow-
up treatment.  The veteran admitted that he had gone to City 
Hospital for treatment of a hacking cough.  

In October 1996 a copy of his stepfather's Record of Death 
showing that the immediate cause of death was lobar 
pneumonia, with a one week interval between onset and death 
in March 1950.  No underlying causes of death were noted.

In September 2001, the Board received a statement from W. E. 
J., M. D.  Dr. W. E. J. stated that he had reviewed the 
veteran's claims file and it was his opinion that there was 
no evidence of TB prior to his enlistment in the service, 
noting that the diagnosis of TB was made while the veteran 
was in service and that he spent approximately four months in 
the hospital for treatment of the disease.

The Board acknowledges that the record contains a copy of a 
newspaper article about the rate of TB rising globally.  In 
this case, this article is not dispositive of the matter 
under consideration as it does not link TB to the veteran's 
period of service  or show that it was aggravated during 
service.  Even if it did, the Board does not assign this type 
of evidence much weight.  Medical treatise evidence, however, 
can provide important support when combined with an opinion 
of a medical professional.  Mattern v. West, 12 Vet. App. 
222, 228 (1999).  But here, there is no such opinion evidence 
offered along with the article.

A June 2005 VA pulmonary examiner stated, that based on the 
veteran's records, it appeared that he developed his TB post-
service; however, it also appeared that there was a 
possibility that the veteran had pulmonary scars and his 
service could have exacerbated his current pulmonary 
condition.  But based on the history, it was very difficult 
to assess that the veteran's service time was a result of his 
developing TB.  The veteran's TB was noted to be inactive.  
Consequently, the examiner opined that the veteran's TB was 
probably not due to service, because of the length of time; 
however, he could not state it with certainty.

On VA examination in April 2006, the veteran was noted to 
have a history of TB with no evidence or signs of active 
disease.  In a May 2006 addendum, the April 2006 examiner 
noted that a review of the claims file showed that the 
veteran had pulmonary TB prior to joining the Navy and was 
diagnosed with active TB four days after he entered service.  
He added that TB is subacute to chronic in nature and 
develops over weeks to months before it manifests clinically; 
that the veteran was hospitalized and treated for more than 
nine months, initially in a naval hospital and then a VA 
hospital, and was proven to be cured from TB later; and that 
the veteran's activities were very unlikely to have 
exacerbated his TB.

The sputum tests during service were negative for acid-fast 
bacilli and serial X-rays of the veteran's chest showed no 
change in the pulmonary pathology.  The board of medical 
survey concluded that the condition had existed prior to the 
veteran's enlistment and had not been aggravated by service.  
The veteran was hospitalized at a VA Medical Center beginning 
in February 1952 and it was indicated that he appeared to be 
in good health.  Physical examination of the respiratory 
system was within normal limits and so was the remainder of 
the physical examination.  X-ray study of the chest in 
February 1952 showed an infiltration considered consistent 
with a moderate amount of pulmonary TB involving the right 
upper chest area.  Subsequent X-rays of the chest in March 
and April 1952 showed no changes.  He was placed on bedrest 
and his hospital course was uneventful until his discharge in 
June 1952.  On the basis of the findings regarding the 
veteran's pulmonary TB during service and during his VA 
hospitalization shortly after discharge from service, the 
Board is unable to conclude that there was any increase in 
severity of the veteran's preexisting pulmonary TB during his 
active military service.  In fact, the veteran received 
treatment which rendered his TB inactive.  Accordingly, under 
the circumstances, it follows that service connection for the 
pulmonary TB on the basis of aggravation of that condition 
during service is not warranted.  38 U.S.C.A. § 1153; 38 
C.F.R. §§ 3.306(b), 3.370.

Bronchitis and Asthma

At a June 1999 RO hearing, the veteran contended that his 
bronchitis, asthma and hypertension were the result of 
smoking while in service.  He testified that he started 
smoking during service in 1951 and had not smoked prior to 
service.  The veteran added that, beginning around the mid-
1980s, he first became aware of his bronchitis, asthma and 
hypertension and that doctors had told him that these 
conditions probably were the result of his smoking habit.  He 
testified that during service he smoked about a pack a day.  
The veteran stated that he stopped smoking in about 1975.  He 
indicated that he thought he became addicted to nicotine 
during service.

As of June 9, 1998, the Board observes that 38 C.F.R. § 3.300 
(2006) bars service connection for disabilities claimed to be 
due to veterans use of tobacco products during service.  But 
the veteran's claim in this case was initiated in April 1998 
and VA properly considered the appeal under the law and 
regulations existing before June 9, 1998. 

With regard to tobacco use, the VA General Counsel issued a 
precedent opinion in January 1993 that clarified when 
benefits may be awarded based upon tobacco use in service.  
See VAOPGCPREC 2-93 (Jan. 13, 1993).  The General Counsel 
concluded that, if it is determined that a veteran incurred a 
disease or injury as a result of tobacco use in the line of 
duty in the active military, naval, or air service, service 
connection may be established for disability or death 
resulting from that disease or injury, even if the disease or 
injury does not become manifest until after discharge from 
service.  As to the question of whether nicotine dependence 
per se may be considered a disease or injury for VA 
disability compensation purposes, the General Counsel 
deferred to the Board's evaluation of the matter.  The 
General Counsel held that such a determination "is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles 
relating to that condition."  Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See VAOPGCPREC 19-
97 (May 13, 1997).  Referring to a memorandum issued by the 
VA Under Secretary for Health earlier that same month--to the 
effect that nicotine dependence may be considered a "disease" 
for VA compensation purposes--the VA General Counsel 
indicated that, assuming VA adjudicators adopted the Under 
Secretary's conclusion that nicotine dependence may properly 
be considered a disease, then two questions would remain to 
be answered by adjudicators evaluating a claim for benefits 
for tobacco-related disability secondary to nicotine 
dependence under 38 C.F.R. § 3.310(a):  (1) whether the 
veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability occurring 
after service.  The General Counsel indicated that whether a 
veteran was dependent on nicotine is a medical issue, and 
stated that, in making determinations on proximate cause, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability, which severs the 
causal connection to the service-acquired nicotine 
dependence.  It was noted that such supervening causes could 
include sustained full remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents.  See Davis v. West, 
13 Vet. App. 178 (1999).

Testimony from the veteran, as well as numerous lay 
statements from acquaintances who knew him prior to service, 
support the contention that he began to smoke during service.  
But the veteran's service medical records are negative for 
evidence that he smoked during service.  The earliest medical 
evidence of smoking appears to be a VA clinical record of an 
examination in August 1967, showing that the veteran's 
smoking habits consisted of presently smoking a pipe and 
before "PI" smoking a half a pack of cigarettes per day.  An 
August 1978 VA medical record reveals that the veteran smoked 
a pipe but did not provide the amount of his smoking habit.  
A July 1995 private medical record reflects that he was 
advised to stop drinking and smoking.  However, in a May 1998 
statement purportedly from a VA physician, that physician 
indicates that the veteran had not smoked for approximately 
20 years.  In a September 2001 statement, Dr. W. E. J. noted 
that the veteran never smoked until he joined the service; 
however, this physician neither provided the basis for his 
statement nor is there any indication that he knew the 
veteran personally prior to service.  Dr. W. E. J. indicated 
that he had thoroughly reviewed the veteran's claims file and 
that the veteran "developed an addiction to nicotine during 
his time in the service, and it is also my opinion that he 
developed bronchitis secondary to his cigarette smoking (i.e. 
nicotine addiction)."  Dr. W. E. J. did not provide the basis 
for his opinion that the veteran developed an addiction to 
nicotine while in service.  Accordingly the Board remanded 
the case for another medical opinion as to whether the 
veteran developed a nicotine addiction during service.  

At an April 2006 pulmonary consultation, the veteran reported 
that he was diagnosed with asthma/chronic obstructive 
pulmonary disease (COPD) and given inhalers to use as needed; 
that he quit smoking in the 1980s; and that since then his 
inhaler requirement has decreased to occasional use.  
Following a physical examination and a normal spirometry, the 
VA examiner's impressions included a history of asthma with 
no signs of active airways disease and no symptoms suggestive 
of asthma or COPD.  In a May 2006 addendum, the April 2006 VA 
examiner stated that he had reviewed the most pertinent parts 
of the veteran's claims file.  Based on the veteran's report 
that he started smoking cigarettes prior to joining service 
and that he had become addicted to cigarette smoking at some 
point during his service, the VA examiner opined that the 
veteran's dependence on cigarettes likely caused his 
bronchitis and exacerbated his asthma.  Even so, in light of 
the fact that the veteran had no signs of active airways 
disease and no symptoms suggestive of asthma or COPD, the 
Board finds that the preponderance of the evidence fails to 
show that the veteran currently has asthma or bronchitis.  
The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

In terms of the veteran's, his representative's and other lay 
statements, they, as laypersons, with no apparent medical 
expertise or training, are not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu, 2 Vet. App. 
492, 494 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for asthma and 
bronchitis and, as such, his claims for these disorders must 
be denied.  38 U.S.C.A. § 5107(b).  




ORDER

Service connection for pulmonary tuberculosis is denied.

Service connection for bronchitis claimed as secondary to 
tobacco use is denied.

Service connection for asthma claimed as secondary to tobacco 
use is denied.


REMAND

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In the May 2003 remand, the examiner 
is requested to provide a medical opinion as to whether it is 
at least as likely as not (50 percent or more probability) 
that the veteran developed nicotine dependence during 
service, and whether such dependence or nicotine use during 
service has resulted in the veteran's current hypertension.  
The examiner was asked to give a complete rationale for any 
opinion given.  If any requested medical opinion cannot be 
given, the examiner should state the reason why.  In a May 
2006 addendum, the April 2006 VA examiner stated that he had 
reviewed the most pertinent parts of the veteran's claims 
file.  Based on the veteran's report that he started smoking 
cigarettes prior to joining service and that he had become 
addicted to cigarette smoking at some point during his 
service, the VA examiner opined that the veteran's dependence 
on cigarettes likely caused his bronchitis and exacerbated 
his asthma.  But the examiner added that it is not clear if 
his use of cigarettes is linked to hypertension.  Therefore, 
under the holding in Stegall, this case must be remanded 
again for an etiological opinion dealing with the veteran's 
hypertension to ensure full compliance with the Board's May 
2003 remand.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The claims file should be reviewed by 
a VA pulmonology specialist to ascertain 
the onset, etiology and nature of the 
veteran's hypertension.  In particular, 
the examiner should review the veteran's 
service and post-service medical records.  
The specialist is requested to offer a 
medical opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran 
developed nicotine dependence during 
service, and whether such dependence or 
nicotine use during service has resulted 
in the appellant's hypertension.  A 
complete rationale should be provided for 
any opinion given, to include a 
discussion of the other opinions of 
record.  If the requested medical opinion 
cannot be given, the specialist should 
state the reason why.

2.  After completion of the above, the VA 
should readjudicate the appellant's 
service-connection claim for 
hypertension.  If any determination 
remains adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice.  The appellant and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


